DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment to the claims, mailed 10/27/2021 is entered. Claims 3, 13, and 15-20 are amended. No claims are added and/or cancelled.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
I - Claim interpretation:
The claims are directed to a process performed by a network and a user device in a communication system described in the preambles of claims 1 and 9 respectively (see also claim 13 ‘apparatus’). The acts that constitute the process steps require the structures as described in the preamble to be fully meaningful. Consequently, in all the claims, the preambles included in said claims further define and limit the claims. For instance, the recitation time-frequency resource group is interpreted to only include one of the N time-frequency resource groups as defined therein. 


II – the prior art:
US Publication to Ahn et al. (US 2010/0322109 A1) discloses a cellular system that may divide wireless resources that are allocated to a user based on the user’s location for the purposes of interference mitigation. However, the prior art of record does not disclose a number “M” carriers are divided into N time-frequency resource groups, wherein each time-frequency resource group of the N time-frequency resource groups comprises M time-frequency resources, wherein the M time-frequency resources in a same time-frequency resource group are in a one-to-one correspondence with the M carriers, wherein in any two time-frequency resource groups, time domain locations of time-frequency resources corresponding to a same carrier are different. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476